                 Case 19-11781-LSS              Doc 377       Filed 12/06/19         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                  Chapter 11

    FURIE OPERATING ALASKA, LLC, et al., 1 Case No. 19-11781 (LSS)

                            Debtors.                        (Jointly Administered)

                                                            Related Docket No. 14 and 185

                                   NOTICE OF AUCTION RESULTS

        PLEASE TAKE NOTICE that, on August 9, 2019, the above-captioned debtors and
debtors in possession (the “Debtors”) filed the Motion Of Debtors For Entry Of Orders
(I)(A) Approving Bidding Procedures For The Sale Of The Debtors Assets, (B) Approving
Stalking Horse Bid Protections, (C) Scheduling An Auction For, And Hearing To Approve, The
Sale Of The Debtors Assets, (D) Approving The Form And Manner Of Notice Thereof,
(E) Approving Contract Assumption And Assignment Procedures And (F) Granting Related
Relief And (II)(A) Approving The Sale Of The Debtors Assets Free And Clear Of Liens, Claims,
Interests And Encumbrances, (B) Authorizing The Assumption And Assignment Of Executory
Contracts And Unexpired Leases And (C) Granting Related Relief [D.I. 14].

         PLEASE TAKE FURTHER NOTICE that, on September 26, 2019, the Court entered
that certain order [D.I. 185] (the “Bidding Procedures Order”) 2 approving, among other things,
the implementation of the Bidding Procedures in connection with the disposition of substantially
all of the Debtors’ assets and/or equity interests (the “Assets”).

       PLEASE TAKE FURTHER NOTICE that, in accordance with the Bidding Procedures
Order, on December 5, 2019, the Debtors conducted an Auction to sell the Debtors’ Assets.

       PLEASE TAKE FURTHER NOTICE that, following the Auction, the Debtors selected
Hex L.L.C. as the Successful Bidder, with a Bid of $15,000,010.00 USD. The transaction with
the Successful Bidder will be a purchase of equity securities through a plan of reorganization.

      PLEASE TAKE FURTHER NOTICE that, following the Auction, the Debtors selected
Energy Capital Partners Mezzanine Opportunities Fund A, LP as DIP Agent and Prepetition Term
Loan Administrative Agent as the Alternate Bidder.



1
        The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Furie
Operating Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and Corsair Oil & Gas LLC (8012).
The location of the Debtors’ corporate headquarters and the service address for all Debtors is 188 W. Northern Lights
Blvd. Suite 620, Anchorage, Alaska 99503.

2
        Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the
Bidding Procedures Order.


WBD (US) 48046123v1
                 Case 19-11781-LSS     Doc 377       Filed 12/06/19   Page 2 of 2



        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bidding Procedures
Order, the Debtors intend to seek court approval for the sale of the Assets in accordance with the
acution results summarized on Exhibit A at the hearing currently scheduled for December 12,
2019 at 10:30 a.m. (prevailing Eastern Time).



Dated: December 6, 2019                  Respectfully submitted,
       Wilmington, Delaware
                                         WOMBLE BOND DICKINSON (US) LLP

                                         /s/ Ericka F. Johnson
                                         Matthew P. Ward (DE Bar No. 4471)
                                         Ericka F. Johnson (DE Bar No. 5024)
                                         1313 North Market Street, Suite 1200
                                         Wilmington, Delaware 19801
                                         Telephone:(302) 252-4320
                                         Facsimile: (302) 252-4330
                                         Email:     matthew.ward@wbd-us.com
                                                    ericka.johnson@wbd-us.com

                                         -and-

                                         MCDERMOTT WILL & EMERY LLP
                                         Timothy W. Walsh (admitted pro hac vice)
                                         Darren Azman (admitted pro hac vice)
                                         Riley T. Orloff (admitted pro hac vice)
                                         340 Madison Avenue
                                         New York, New York 10173-1922
                                         Telephone:(212) 547-5400
                                         Facsimile: (212) 547-5444
                                         Email:     twwalsh@mwe.com
                                                    dazman@mwe.com
                                                    rorloff@mwe.com

                                         Counsel to the Debtors and
                                         Debtors in Possession




                                                 2
WBD (US) 48046123v1
